



Exhibit 10.2
SEVENTEENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Seventeenth Amendment to Amended and Restated Credit Agreement (the
“Amendment”), is made this 2nd day of December, 2018 among CROCS, INC., a
corporation organized under the laws of the State of Delaware (“Crocs”), CROCS
RETAIL, LLC, a limited liability company organized under the laws of the State
of Colorado (“Retail”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz” together with Crocs, Retail
and each other Person joined as a borrower from time to time to the Credit
Agreement (as defined below), collectively “Borrowers” and each a “Borrower”),
the Lenders who have executed this Amendment (the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, as syndication agent, and PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as agent for Lenders (PNC, in such capacity, the “Administrative Agent”). All
capitalized terms used and not otherwise defined herein shall have the meaning
ascribed thereto in the below-defined Credit Agreement, as amended hereby.
BACKGROUND
A.    On December 16, 2011, Borrowers, Lenders and Administrative Agent entered
into, inter alia, that certain Amended and Restated Credit Agreement (as same
has been or may hereafter be amended, modified, renewed, extended, restated or
supplemented from time to time, including without limitation as amended by that
certain First Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 10, 2012, that certain Second Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of June 12, 2013, that certain Third Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of December 27, 2013, that
certain Fourth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of March 27, 2014, that certain Fifth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 26, 2014, that certain Sixth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of April 2, 2015, that
certain Seventh Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of April 21, 2015, that certain Eighth Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of September 1, 2015, that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, that
certain Tenth Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 24, 2015, that certain Eleventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 18, 2016, that certain Twelfth Amendment to Amended
and Restated Credit Agreement by and among the parties hereto dated as of June
13, 2016, that certain Thirteenth Amendment to Amended and Restated Credit
Agreement by and among the parties hereto dated as of November 22, 2016, that
certain Fourteenth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of October 13, 2017, that certain Fifteenth
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of February 22, 2018 and that certain Sixteenth Amendment to
Amended and Restated Credit Agreement by and among the parties





--------------------------------------------------------------------------------





hereto dated as of November 5, 2018, the “Credit Agreement”) to reflect certain
financing arrangements among the parties thereto.
B.    Borrowers have requested, and Administrative Agent and Lenders have
agreed, to modify certain terms and provisions of the Credit Agreement, in each
case, on the terms and subject to the conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.Amendments to Credit Agreement. Upon the Effective Date (as defined
below):
(m)    Definitions. The following definitions contained in Section 1.2 of the
Credit Agreement shall be amended and restated in their entirety as follows:
Applicable Commitment Fee Rate shall mean (a) if the Revolving Facility Usage is
greater than fifty percent (50%) of the aggregate Revolving Commitments, an
amount equal to one quarter of one percent (0.25%) and (b) if the Revolving
Credit Usage is less than or equal to fifty percent (50%) of the aggregate
Revolving Commitments, an amount equal to three eighths of one percent (0.375%).
Applicable Margin shall mean (a) from December 2, 2018 through and including the
first Adjustment Date, (i) an amount equal to one and three quarters of one
percent (1.75%) for Revolving Credit Loans accruing interest at the LIBOR Rate,
and (ii) an amount equal to three quarters of one percent (0.75%) for Revolving
Credit Loans accruing interest at the Base Rate and Swing Loans, and (b)
effective as of the date on which the annual financial statements of the Loan
Parties and related Compliance Certificate required under Section 8.3.2 hereof
for the fiscal year ending December 31, 2018 are due to be delivered and
thereafter on the date on which the annual or quarterly financial statements of
the Loan Parties and related Compliance Certificate are required under Sections
8.3.1 or 8.3.2 hereof for each fiscal period thereafter, as applicable, are due
to be delivered (each day on which such delivery is due, an “Adjustment Date”),
the Applicable Margin for Revolving Credit Loans shall be adjusted, if
necessary, to the applicable percent per annum set forth in the pricing table
below corresponding to the Leverage Ratio as of the last day of the most
recently completed fiscal quarter prior to the applicable Adjustment Date:


-2-

--------------------------------------------------------------------------------





Leverage Ratio
Applicable Margin for Base Rate and Swing Loans
Applicable margin for LIBOR Rate Loans
Less than 1.00 to 1.00
—%
1%
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
1%
2%
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
1%
2%
Greater than or equal to 2.00 to 1.00
1%
2%

If the Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Sections 8.3.1 or 8.3.2 hereof by the
dates required pursuant to such sections, each Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above until the date of delivery of such financial
statements, certificates and/or other information, at which time the Applicable
Margin will be adjusted based upon the Leverage Ratio reflected in such
financial statements and the applicable Compliance Certificate. Any increase in
interest rates payable by the Loan Parties under this Agreement and the Loan
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the occurrence of any Event of Default and/or the effectiveness of the
default rate provisions of Section 4.3 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of the Loan Parties or for any other reason, Administrative Agent
determines that (a) the Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Leverage Ratio for any such period would have resulted in a
different Applicable Margin for such period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in a higher interest rate for such
period, automatically and immediately without the necessity of any demand or
notice by Administrative Agent or any other affirmative act of any party, the
interest accrued on the applicable outstanding Revolving Credit Loans for such
period under the provisions of this Agreement and the Loan Documents shall be
deemed to be retroactively increased by, and the Loan Parties shall be obligated
to immediately pay to Administrative Agent for the ratable benefit of Lenders an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period; and
(ii) if the proper calculation of the Leverage Ratio would have resulted in a
lower interest rate for such period, then the interest accrued on the applicable
outstanding Revolving Credit Loans for such period under the provisions of this
Agreement and the Loan Documents shall be deemed to remain unchanged, and
Administrative Agent and Lenders shall have no obligation to repay


-3-

--------------------------------------------------------------------------------





interest to the Loan Parties; provided, that, if as a result of any restatement
or other event or other determination by Administrative Agent a proper
calculation of the Leverage Ratio would have resulted in a higher interest rate
for one or more periods and a lower interest rate for one or more other periods
(due to the shifting of income or expenses from one period to another period or
any other reason), then the amount payable by the Loan Parties pursuant to
clause (i) above shall be based upon the excess, if any, of the amount of
interest that should have been paid for all applicable periods over the amounts
of interest actually paid for such periods.
Cash Dominion Period shall mean any period (a) commencing on the date that
Revolver Availability is less than the greater of (i) $25,000,000 and (ii) ten
percent (10%) of the aggregate Revolving Commitments, in each case for five
consecutive days and (b) ending on the first date thereafter on which (i)
Revolver Availability is greater than the greater of (X) $25,000,000 and (Y) ten
percent (10%) of the aggregate Revolving Commitments, and (ii) average Revolver
Availability (measured for the 30 consecutive days then ending) has been equal
to or greater than (X) $25,000,000 and (Y) ten percent (10%) of the aggregate
Revolving Commitments.
Fixed Charge Coverage Ratio shall mean, with respect to any fiscal period, the
ratio of (a) Consolidated EBITDA, minus Unfunded Capital Expenditures made
during such period, minus distributions (including tax distributions) and
dividends made during such period (excluding any dividends or distributions paid
in accordance with Sections 8.2.5(iii) and (iv) hereof), minus cash taxes paid
during such period, in each case, of the Borrowers on a Consolidated Basis, to
(b) all Fixed Charges made during such period.
(n)    Increase in Revolving Credit Commitments. Section 2.10.1(iii) of the
Credit Agreement shall be amended and restated in its entirety as follows:
(iii)    Aggregate Revolving Credit Commitments. The aggregate increase of the
Revolving Credit Commitments shall not exceed $50,000,000.
(o)    Dividends and Related Distributions. Sections 8.2.5(iii) and (iv) of the
Credit Agreement shall be amended and restated in their entirety as follows:
(iii)    purchases, redemptions or retirements of equity interests of any
Borrower, in an amount not to exceed $250,000,000 in any fiscal year (excluding
any purchases, redemptions or retirements of equity interests of Crocs pursuant
to Section 8.2.5(iv) below) so long as (a) no Potential Default or Event of
Default has occurred and is continuing or would occur, and (b) Borrowers’
Revolver Availability would be not less than $50,000,000, in each case, after
giving effect to such purchase, redemption or retirement; provided that the
aggregate amount of all such purchases, redemptions or retirements does not
exceed $800,000,000 in the aggregate since January 1, 2014


-4-

--------------------------------------------------------------------------------





(excluding any purchases, redemptions or retirements of equity interests of
Crocs pursuant to Section 8.2.5(iv) below);
(iv)    purchases, redemptions or retirements of equity interests of Crocs held
by Blackstone Capital Partners VI L.P. or its Affiliates or permitted
transferees, in an amount not to exceed $200,000,000 in the aggregate so long as
no Potential Default or Event of Default has occurred and is continuing or would
occur; and
(p)    Capital Expenditures and Leases. Section 8.2.13 of the Credit Agreement
shall be amended and restated in its entirety as follows:
8.2.13    Capital Expenditures and Leases. Each of the Loan Parties shall not,
and shall not permit any of their Subsidiaries to, contract for, purchase or
make any expenditure or commitments for Capital Expenditures in an aggregate
amount for all Loan Parties in excess of $70,000,000 per fiscal year.
(q)    Maximum Leverage Ratio. Section 8.2.15 of the Credit Agreement shall be
amended and restated in its entirety as follows:
8.2.15    Maximum Leverage Ratio. Cause to be maintained as of the last day of
any fiscal quarter for which a Covenant Triggering Event has occurred, a
Leverage Ratio of the Loan Parties of not more than the ratio set forth below
opposite the applicable measurement date:
Measurement Date
Maximum Leverage Ratio
December 31, 2018 and March 31, 2019
3.00 to 1.00
June 30, 2019
2.75 to 1.00
September 30, 2019 and the last day of each fiscal quarter thereafter
2.50 to 1.00



(r)    Commitments of Lenders and Addresses for Notices. Schedule 1.1(B) to the
Credit Agreement shall be deleted in its entirety and replaced with Schedule
1.1(B) attached to this Amendment.
Section 2.    Acknowledgment of Guarantors. With respect to the amendments to
the Credit Agreement effected by this Amendment, each Guarantor signatory hereto
hereby acknowledges and agrees to this Amendment and confirms and agrees that
its Guaranty Agreement (as modified and supplemented in connection with this
Amendment) and any other Loan Document to which it is a party is and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects except that, upon the effectiveness of, and on and after the date
of this Amendment,


-5-

--------------------------------------------------------------------------------





each reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by this Amendment. Although Administrative Agent and the Consenting
Lenders have informed the Guarantors of the matters set forth above, and the
Guarantors have acknowledged the same, each Guarantor understands and agrees
that neither Administrative Agent nor any Lender has any duty under the Credit
Agreement, the Guaranty Agreements or any other Loan Document to so notify any
Guarantor or to seek such an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any transaction hereafter.
Section 3.    Conditions Precedent. This Amendment shall be effective upon
satisfaction of the following conditions (the date of such satisfaction, the
“Effective Date”):
(m)     Agent’s receipt of this Amendment fully executed by the Borrowers, the
Guarantors, Administrative Agent and Lenders;
(n)    Administrative Agent shall have received a Revolving Credit Notes in
favor of each Lender evidencing the increase of the Revolving Credit Commitments
set forth herein;
(o)     Administrative Agent and each Lender shall have received any information
and/or documentation reasonably requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act;
(p)    Administrative Agent shall have received an amendment fee of $200,000, to
be allocated to each Lender pro rata based on the amount of the increase of such
Lender’s Revolving Credit Commitment (or, with respect to any new Lender, the
amount of such Lender’s new Revolving Credit Commitment) pursuant to this
Amendment, which fee shall be fully earned and non-refundable upon execution of
this Amendment by the Lenders; and
(q)    Administrative Agent shall have received a fee letter fully executed by
the Borrowers.
Section 4.    Representations and Warranties. Each Loan Party:
(m)    reaffirms all representations and warranties made to Administrative Agent
and Lenders under the Credit Agreement and all of the other Loan Documents and
confirms that all are true and correct in all material respects as of the date
hereof (except (i) to the extent any such representations and warranties
specifically relate to a specific date, in which case such representations and
warranties were true and correct in all material respects on and as of such
other specific date, and (ii) to the extent any such representations and
warranties are qualified by materiality, in which case such representations and
warranties were true and correct in all respects);


-6-

--------------------------------------------------------------------------------





(n)    reaffirms all of the covenants contained in the Credit Agreement,
covenants to abide thereby until satisfaction in full of the Obligations and
termination of the Credit Agreement and the other Loan Documents;
(o)    represents and warrants to the Administrative Agent and the Lenders that
no Potential Default or Event of Default has occurred and is continuing under
any of the Loan Documents or will result from this Amendment;
(p)    represents and warrants to the Administrative Agent and the Lenders that
it has the authority and legal right to execute, deliver and carry out the terms
of this Amendment, that such actions were duly authorized by all necessary
limited liability company or corporate action, as applicable, and that the
officers executing this Amendment on its behalf were similarly authorized and
empowered, and that this Amendment does not contravene any provisions of its
certificate of incorporation or formation, operating agreement, bylaws, or other
formation documents, as applicable, or of any contract or agreement to which it
is a party or by which any of its properties are bound; and
(q)    represents and warrants to the Administrative Agent and the Lenders that
this Amendment and all assignments, instruments, documents, and agreements
executed and delivered in connection herewith, are valid, binding and
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.
Section 5.    General Provisions.
(m)    Payment of Expenses. Borrowers shall pay or reimburse Administrative
Agent for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
(n)    Reaffirmation. Except as modified by the terms hereof, all of the terms
and conditions of the Credit Agreement, as amended, and all of the other Loan
Documents are hereby reaffirmed by each Loan Party and shall continue in full
force and effect as therein written.
(o)    Third Party Rights. No rights are intended to be created hereunder for
the benefit of any third party donee, creditor, or incidental beneficiary.
(p)    Headings. The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.


-7-

--------------------------------------------------------------------------------





(q)    Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
(r)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.
(s)    Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.
Section 6.    Existing Revolving Credit Notes. Administrative Agent and Lenders
shall, upon request from Borrowers, return the existing Revolving Credit Notes
to Borrower or provide Borrower with a receipt of an affidavit of an officer of
the Administrative Agent or applicable Lender and an indemnity related thereto
as to the loss, theft, destruction or mutilation of such Revolving Credit Note
in each case as reasonably acceptable to Borrowers
(Signature Pages Follow)





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
BORROWERS:
CROCS, INC.




By: /s/ Anne Mehlman___________________
Name: Anne Mehlman
Title: Executive Vice President and Chief Financial Officer


 
CROCS RETAIL, LLC




By: /s/ Anne Mehlman___________________
Name: Anne Mehlman
Title: Manager


 
 
JIBBITZ, LLC




By: /s/ Anne Mehlman___________________
Name: Anne Mehlman
Title: Manager


 


GUARANTORS:


WESTERN BRANDS HOLDING COMPANY, LLC




By: /s/ Anne Mehlman___________________
Name: Anne Mehlman
Title: Manager






 




 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent


By: /s/ Steve C. Roberts__________________
Name: Steve C. Roberts
Title: Senior Vice President


KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
By: /s/ Dru S. Chiesa_____________________
Name: Dru S. Chiesa
Title: Senior Vice President



HSBC BANK USA, N.A.,
as a Lender
 
By: /s/ Zhiyan Zeng_______________________
Name: Zhiyan Zeng
Title: Vice President




BANK OF AMERICA, N.A. 
as a Lender
 
By: /s/ John Sletten______________________
Name: John Sletten
Title: Vice President










SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders
Lender
Amount of Commitment for Revolving Credit Loans
 


Commitment
 


Ratable Share
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone: 626-432-6128
Facsimile: 626-432-4589
$95,000,000
$95,000,000
38%
KeyBank National Association
 
 
 
Commercial Banking
1675 Broadway, Suite 300
Denver, CO 80202
Attention: Dru Steinly-Chiesa
 
 
 
Facsimile: 720-904-4515
Telephone: 720-904-4509
$65,000,000
$65,000,000
26
%


Bank of America, N.A.
370 Seventeenth Street, Suite 5195
Denver, CO 80202
Attn: John Sletten
Telephone: 303-825-7588
Fax: 206-585-9043














$50,000,000












$40,000,000












$50,000,000












$40,000,000










                    
20%












16%






TOTAL
$250,000,000
$250,000,000
100
%





-8-

--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrower and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
350 South Grand Avenue, Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone:    626-432-6128
Telecopy:    626-432-4589
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672
BORROWER:
Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80503
Attention: William Plon
Telephone:    303-848-7461
Email:    WPlon@Crocs.com    
With a copy to:
Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention: Jason Day
Telephone: (303) 291-2362
Facsimile: (303) 291-2400


    


SCHEDULE 1.1(B) -